                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        MORTGAGE ELECTRONIC
                                   8    REGISTRATION SYSTEMS, INC.,                         Case No. 5:18-cv-03443-EJD

                                   9                   Plaintiffs,                          ORDER DENYING MOTION TO
                                                                                            DISMISS; DENYING MOTION FOR
                                  10            v.                                          SANCTIONS
                                  11    GARY MERLE KOEPPEL, et al.,                         Re: Dkt. Nos. 22, 26

                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Defendants Gary Merle Koeppel and Emma K. Koeppel have moved to dismiss the

                                  14   complaint filed by Plaintiff Mortgage Electronic Registration Systems, Inc. (“MERS”) and have

                                  15   moved for Rule 11 sanctions against MERS and its counsel. Per Civil Local Rule 7-1(b), the

                                  16   Court has taken these motions under submission without oral argument. Having considered the

                                  17   papers filed by the parties and the arguments therein, the Court denies both motions.

                                  18     I. Plaintiff’s Allegations

                                  19          This case concerns a property on Outlook Drive in Carmel, California (the “Property”).

                                  20   Compl. ¶ 11. Defendants are the record owners of the property. Id. ¶ 12. On July 19, 2005, they

                                  21   obtained a $1.335 million residential mortgage loan with respect to the property from Central
                                       Pacific Mortgage (“CPM”) through a promissory note (the “Note”) and secured it with a deed of
                                  22
                                       trust (the “DOT”). Id. ¶ 37. Defendants signed the DOT and initialed each page. Id. ¶ 48; Ex. A.
                                  23
                                       Under the DOT, Defendants are the “Borrower.” Ex. A at 1. CPM is the “Lender.” Id. The Note
                                  24
                                       defines MERS as “a separate corporation that is acting solely as a nominee for Lender and
                                  25
                                       Lender’s successors and assigns. MERS is the beneficiary under this Security Instrument. . . .”
                                  26
                                       Id. at 2 (bold in the original). The DOT provides:
                                  27

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         1
                                                       Borrower understands and agrees that MERS holds only legal title
                                   1                   to the interests granted by Borrower in this Security Instrument,
                                                       but, if necessary to comply with law or custom, MERS (as
                                   2                   nominee for Lender and Lender’s successors and assigns) has the
                                                       right: to exercise any or all of those interests, including, but not
                                   3                   limited to, the right to foreclose and sell the Property; and to take
                                                       any action required of Lender including, but not limited to,
                                   4                   releasing and canceling this Security Instrument.
                                   5   Id. The DOT was recorded by the Monterey County Recorder on July 28, 2005. Id. With respect
                                   6   to the Note, the DOT provides, in part, “The Note or a partial interest in the Note (together with
                                   7   this Security Instrument) can be sold one or more times without prior notice to Borrower.” Id. at
                                   8   11. After the Note and DOT were executed, Plaintiffs allege that it transferred the Note to
                                   9   “subsequent entities.” Compl. ¶ 45.
                                  10           MERS’s role as to the DOT is typical for the services it provides to its members. See id.
                                  11   ¶¶ 16-27. Generally, when a borrower signs a deed of trust or mortgage as part of the “closing” to
                                  12   a property, that document will grant a security interest in the property to MERS as the
Northern District of California
 United States District Court




                                  13   beneficiary/mortgagee as the nominee for the lender and the lender’s successors and assigns. Id.

                                  14   ¶ 19. MERS will generally have the right to exercise the lender’s rights regarding the property,

                                  15   even if the promissory note is sold to a different entity. Id. ¶¶ 20-21. Approximately 60 percent

                                  16   of residential mortgages in the United States identify MERS as mortgagee, beneficiary or grantee.

                                  17   Id. ¶ 24. One of the key services that MERS provides to its members is to receive service of legal

                                  18   process related to secured properties. Id. ¶ 26. MERS can then notify the note holder and can take

                                  19   other action to protect the security interest. Id.

                                  20           On August 31, 2015, Defendants filed an action in the Superior Court of Monterey County

                                  21   to quiet title to the Property against CPM, “All Persons or Entities Unknown, Claiming Any Legal

                                  22   or Equitable Right, Title, Estate, Lien or Interest in” the Property and assorted Doe Defendants
                                       (the “Quiet Title Action”). Id. ¶ 49; Ex. B. Defendants’ state court complaint alleged that CPM
                                  23
                                       was in “SOS/FTB Suspended Status,” that it could not defend itself, and that its agent for service
                                  24
                                       of process had resigned in 2008. Compl. ¶¶ 51-52; Ex. B ¶ 2. The state court complaint did not
                                  25
                                       identify MERS or any other entities as defendants even though it referenced MERS and attached
                                  26
                                       the DOT as an exhibit. Compl. ¶¶ 53, 57-57, 63; see generally Ex. B. Defendants did not notify
                                  27

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         2
                                   1   MERS of the state court action. Compl. ¶¶ 62-63. Defendants averred that the Property was “free

                                   2   and clear as to any securitization instrument, and or any secured interest,” and based on this claim

                                   3   they asked that the court in the Quiet Title Action to quiet title “exclusively” in them. Ex. B ¶ 29.

                                   4   After Defendants requested entry of default in the state court action, no defendant or their

                                   5   representatives appeared at the default hearing. Compl. ¶¶ 65-67. The state court entered a

                                   6   Judgment for Quiet Title, Cancellation and Expungement of Deed of Trust (the “Judgment”),

                                   7   quieting title to the Property in Defendants as against “CENTRAL PACIFIC MORTGAGE

                                   8   COMPANY, and ‘ALL PERSONS or ENTITIES UNKNOWN, CLAIMING ANY LEGAL or
                                       EQUITABLE RIGHT, TITLE, ESTATE, LIEN or INTEREST in the PROPERTY DESCRIBED
                                   9
                                       in this COMPLAINT ADVERSE to [Defendants’] TITLE, or ANY CLOUD UPON [Defedants’]
                                  10
                                       TITLE THERETO.” Compl. ¶ 67; Ex. D. Defendants then ceased making payments on the Note.
                                  11
                                       Compl. ¶ 69. MERS alleges that Defendants intentionally failed to provide notice of the state
                                  12
Northern District of California
 United States District Court




                                       court action to MERS despite actual and constructive knowledge of MERS’s claim and interest in
                                  13
                                       the Property. Compl. ¶ 72; see also id. ¶¶ 71-75.
                                  14
                                              MERS alleges that the Judgment caused it harm. The Judgment deprived MERS of its
                                  15
                                       bargained-for security interest in the property. So, MERS could not defend the rights of
                                  16
                                       subsequent owners and servicers of the Note, who were members of MERS. Id. ¶ 76-77. MERS
                                  17
                                       had contracted with them to receive notice of legal actions concerning the property, such as the
                                  18
                                       state court action, and to provide them with notice to ensure the security of the Note was
                                  19
                                       protected. See id. And more generally, the Judgment harmed MERS overall business model, the
                                  20
                                       “essence” of which is to protect its clients’ interests in mortgaged properties. Id. ¶ 78.
                                  21
                                              MERS brings this lawsuit asking this Court to set aside the Judgment.
                                  22
                                        II. Motion to Dismiss
                                  23
                                              The Court begins its analysis by recognizing that the factual allegations here are very
                                  24
                                       similar to two recent cases brought by MERS in Central District of California: MERS. v. Robinson
                                  25
                                       filed in 2013 and MERS v. Johnston filed in 2015. In Robinson and Johnston, both sets of the
                                  26
                                       defendants obtained loans—secured by deeds of trust—to purchase real properties. Mortg. Elec.
                                  27

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         3
                                   1   Registration Sys. v. Robinson, 45 F. Supp. 3d 1207, 1208 (C.D. Cal. 2014) (“Robinson I”); Mortg.

                                   2   Elec. Registration Sys. Inc. v. Johnston, 2016 WL 7339873, at *1 (C.D. Cal. Dec. 14, 2016)

                                   3   (“Johnston I”). Those deeds of trust and the DOT here contain identical language regarding

                                   4   MERS’s role as beneficiary to the deed of trust and right to foreclose or sell the subject properties

                                   5   on behalf of the lenders. Compare Robinson I, 45 F. Supp. 3d at 1208 with Johnston I, 2016 WL

                                   6   7339873, at *1 with Ex. A at 2 (all three deeds of trust provide that MERS is the nominee for the

                                   7   lenders and the lenders’ assigns and successors and that “Borrower understands and agrees that

                                   8   MERS holds only legal title to the interests granted by Borrower in this Security Instrument,

                                   9   but . . . MERS . . . has the right . . . including, but not limited to, the right to foreclose and sell the

                                  10   Property; and to take any action required of Lender including, but not limited to, releasing and

                                  11   canceling this Security Instrument.”). The Robinson and Johnston defendants filed quiet title

                                  12   actions in state court, but did not name MERS as a defendant. Robinson I, 45 F. Supp. 3d at 1208-
Northern District of California
 United States District Court




                                  13   09; Johnston I, 2016 WL 7339873, at *1. The defendants obtained quite title judgments

                                  14   expunging the deeds of trust. Robinson I, 45 F. Supp. 3d at 1209; Johnston I, 2016 WL 7339873,

                                  15   at *1. MERS then sued in the Central District to set aside the quite title judgments. Robinson I,

                                  16   45 F. Supp. 3d at 1209; Johnston I, 2016 WL 7339873, at *2. Both district courts granted

                                  17   summary judgment in favor of MERS and issued declaratory judgments voiding the quite title

                                  18   judgments. Mortg. Elec. Registration Sys., Inc. v. Robinson, 2015 WL 993319, at *9 (C.D. Cal.

                                  19   Feb. 27, 2015) (“Robinson II”); Johnston I, 2016 WL 7339873, at *3, 5. The Ninth Circuit

                                  20   affirmed both grants of summary judgment. Mortg. Elec. Registration Sys., Inc. v. Robinson, 671

                                  21   F. App’x 562, 563 (9th Cir. 2016) (“Robinson III”); Mortg. Elec. Registration Sys. Inc v. Johnston,

                                  22   749 F. App’x 601, 602 (9th Cir. 2019) (“Johnston II”). Defendants assert that this case is

                                  23   distinguishable from Robinson and Johnston, but, at most, they merely identify inconsequential

                                  24   factual differences without explaining how or why those differences alter the legal analysis here.

                                  25               a. Legal Standard

                                  26           Federal Rule of Civil Procedure 8 requires a complaint to contain “short and plain

                                  27   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         4
                                   1   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

                                   2   state a claim that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim

                                   3   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                   4   reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The plausibility

                                   5   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a

                                   6   defendant has acted unlawfully.” Id.

                                   7               b. Judicial Notice

                                   8           Both parties request the Court take judicial notice various documents. Courts may take
                                       judicial notice of an adjudicative fact that is “not subject to reasonable dispute,” meaning that it is
                                   9
                                       “generally known” or “can be accurately and readily determined from sources whose accuracy
                                  10
                                       cannot reasonably be questioned.” Fed. R. Evid. 201(b). The Ninth Circuit has cautioned that
                                  11
                                       “[j]ust because the document itself is susceptible to judicial notice does not mean that every
                                  12
Northern District of California
 United States District Court




                                       assertion of fact within that document is judicially noticeable for its truth.” Khoja v. Orexigen
                                  13
                                       Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018). Courts should be cognizant of the “alluring
                                  14
                                       temptation [defendants face] to pile on numerous documents to their motions to dismiss to
                                  15
                                       undermine the complaint, and hopefully dismiss the case at an early stage,” because “the
                                  16
                                       unscrupulous use of extrinsic documents to resolve competing theories against the complaint risks
                                  17
                                       premature dismissals of plausible claims that may turn out to be valid after discovery.” Id. at 998.
                                  18
                                               Here, Plaintiffs ask that the Court take judicial notice of several opinions and orders from
                                  19
                                       other federal courts. Dkt. Nos. 29-1, 30-2. Courts may take judicial notice of proceedings in other
                                  20
                                       courts, including records of U.S. District Courts. U.S. ex rel Robinson Rancheria Citizens v.
                                  21
                                       Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). Accordingly, the Court will take judicial notice
                                  22
                                       of those order and opinions, but “not for the truth of the facts recited therein.” Lee v. City of Los
                                  23
                                       Angeles, 250 F.3d 668, 690-1 (9th Cir. 2001)
                                  24
                                               With regard to the motion to dismiss, Defendants request that the Court take judicial notice
                                  25
                                       of six documents. Dkt. Nos. 23, 33. While Defendants do not identify the specific facts that they
                                  26
                                       request the Court judicially notice for their truth, their papers indicate that each of those facts is
                                  27   subject to reasonable dispute. For example, they ask the Court take judicial notice of a printout of
                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                                        5
                                   1   a MERS webpage to support the purported fact that the Note is inactive in MERS’s database. Dkt.

                                   2   No. 23, Request for Judicial Notice #1. That is not a fact that is “generally known” or that “can be

                                   3   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”

                                   4   Fed. R. Evid. 201(b). Defendants’ requests for judicial notice are denied.

                                   5              c. Standing

                                   6          Defendants first challenge MERS’s standing to bring this suit. To establish standing,

                                   7   MERS “must plausibly plead facts to establish the following three elements: (1) that he suffered

                                   8   an injury in fact, (2) that there is a causal connection between the injury and the conduct

                                   9   complained of, and (3) that it is likely, as opposed to merely speculative, that the injury will be

                                  10   redressed by a favorable decision.” Dutta v. State Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1173

                                  11   (9th Cir. 2018) (quotation and citation omitted). Defendants argue that MERS lacks standing

                                  12   because (a) MERS is not a party to the DOT, (b) the Note and the DOT cannot be split, (c) MERS
Northern District of California
 United States District Court




                                  13   has not proven it is an agent of the current holder of the Note, and (d) MERS cannot act as CPM’s

                                  14   agent. None of these arguments are persuasive.

                                  15          MERS has adequately pled standing. The complaint alleged injury in fact and a causal

                                  16   connection between the injury and Defendants’ alleged conduct. By excluding MERS from the

                                  17   state court action, Defendants injured MERS as to its contractual duties relating to the Property,

                                  18   and more generally, as to MERS’s overall business model. Compl. ¶¶ 76-78; Robinson I, 45 F.

                                  19   Supp. 3d at 1214. The injury would be redressed by a declaratory judgment that the Judgment

                                  20   should be set aside. Johnston II, 749 F. App’x at 602 (“The quiet title judgment constitutes an

                                  21   injury in fact, which is directly traceable to Johnston’s failure to name MERS, and is remediable

                                  22   through an order declaring the quiet title judgment void.”).

                                  23          Defendants arguments against standing are not persuasive. First, Defendants argue that

                                  24   because MERS is the nominee acting as beneficiary and is not an actual party to the DOT, MERS

                                  25   lacks standing. But, as the Robinson court reasoned, MERS’s right to be named as a defendant in

                                  26   the state court action did not turn on whether it was a beneficiary under the DOT, but on whether it

                                  27   had an adverse claim under the quite title statute. Robinson I, 45 F. Supp. 3d at 1211-12.

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         6
                                   1   California’s quiet title statute requires a quiet title plaintiff to “name as defendants in the action the

                                   2   persons having adverse claims to the title of the plaintiff against which a determination is sought.”

                                   3   Cal. Civ. Proc. Code § 762.010. This includes people with “adverse claims that are of record or

                                   4   known to the plaintiff or reasonably apparent from an inspection of the property.” Cal. Civ. Proc.

                                   5   Code § 762.060(b). A “‘[c]laim’ includes a legal or equitable right, title, estate, lien, or interest in

                                   6   property or cloud upon title.” Cal. Civ. Proc. Code § 760.010(a). The term “‘claim’ is intended in

                                   7   its broadest possible sense.” Johnston I, 2016 WL 7339873, at *4. Here, MERS had the right to

                                   8   sell or foreclose the Property, giving it an adverse claim under the statute. Robinson I, 45 F. Supp.

                                   9   3d at 1214. MERS’s interest in the Property was recorded in the DOT, which Defendants signed

                                  10   and attached to their state court complaint. Because “MERS had a recorded adverse claim against

                                  11   the property under the deed of trust . . . [Defendants] were required to name MERS as a defendant

                                  12   in the quiet title action.” Robinson III, 671 F. App’x at 563.
Northern District of California
 United States District Court




                                  13           Second, Defendants advance three points that, taken together, argue that because CPM

                                  14   transferred the Note to subsequent entities, the DOT transferred with it. So, the argument goes,

                                  15   MERS must show that it is an agent of the new holder of the Note, and if it cannot make that

                                  16   showing, it cannot bring this litigation on behalf of CPM because CPM is in suspended status.

                                  17   This argument fails because Defendants agreed that MERS’s position would continue to CPM’s

                                  18   “assigns and successors,” and that the Note could “be sold one or more times without prior notice

                                  19   to Borrower.” Ex. A at 2, 11. Thus, MERS retained its interest in the DOT and its standing to sue

                                  20   despite the Notes subsequent transfer from CPM and CPM’s suspended status. See Johnston I,

                                  21   2016 WL 7339873, at *4-5; see also Johnston II, 749 F. App’x at 602. The Court finds that

                                  22   MERS has adequately alleged standing.

                                  23               d. The Quiet Title Judgment

                                  24           Defendants next argue that the Quiet Title Judgement should not be set aside on the

                                  25   grounds that (a) they were not required to identify all adverse claims in the Quiet Title Action and

                                  26   (b) if MERS had a valid adverse claim, then the Judgment would not be binding on MERS

                                  27   because “a failure to join known adverse claimants with a recorded claim . . . merely results in a

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         7
                                   1   judgment that does not bind those unnamed parties.” Mot. at 13. The Court has largely disposed

                                   2   of these arguments already. Both the Robinson and the Johnston courts interpreted the quiet title

                                   3   statute as requiring MERS to be named as a defendant in the state court action. As to their present

                                   4   argument, Defendants argue that the statute only required them to name parties with adverse

                                   5   claims “against which a determination is sought.” Mot. at 12 (quoting Civ. Proc. Code §

                                   6   762.010). Defendants though do not even attempt to explain how that phrase of the statute applies

                                   7   to MERS or the Quiet Title Action. Their second argument—that the Judgment is not binding on

                                   8   MERS—also fails to engage with their statutory obligation to have named MERS as a defendant.

                                   9   The purpose of a quiet title action is “to determine ‘all conflicting claims to the property in

                                  10   controversy.’” Johnston I, 2016 WL 7339873, at *4 (quoting Newman v. Cornelius, 3 Cal. App.

                                  11   3d 279, 284 (Ct. App. 1970)). These arguments run counter to that purpose.

                                  12              e. Indispensable Parties and the Real Party in Interest
Northern District of California
 United States District Court




                                  13          Defendants next contend that the complaint should be dismissed because MERS’s parent

                                  14   company MERSCORP Holdings, Inc. (“MERSCORP”) is an indispensable party under Federal

                                  15   Rule of Civil Procedure 19, and MERS failed to join its as a plaintiff. Under Rule 19, a party must

                                  16   be joined where its joinder would not deprive the Court of subject-matter jurisdiction and (a) in

                                  17   that party’s absence, the court cannot accord complete relief among existing parties; or (b) that

                                  18   party claims an interest relating to the subject of the action and is so situated that disposing of the

                                  19   action in the party’s absence may: impair or impede the party’s ability to protect the interest; or

                                  20   leave an existing party subject to a substantial risk of incurring multiple, or otherwise inconsistent

                                  21   obligations because of the interest. Fed. R. Civ. P. 19. Defendants make no attempt to show that

                                  22   MERSCORP’s absence implicates Rule 19.

                                  23          Next, Defendants argue that MERS is not the real party in interest. As a preliminary

                                  24   matter, this argument is largely premised on documents for which the Court has declined to take

                                  25   judicial notice, so the Court will deny the Motion to the extent it is based on those documents. But

                                  26   in any event, this argument, like Defendants’ earlier arguments, misses the point. MERS alleges

                                  27   that it is the beneficiary to the DOT, and that under the DOT it has remained so despite CPM

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         8
                                   1   transferring the Note to other entities. Compl. ¶ 45. As the Robinson court explained, “this suit is

                                   2   premised on—and seeks to redress injury to—MERS’s own substantive rights and interests under

                                   3   the Deed of Trust. Accordingly, [MERS is] entitled to prosecute this action in [its] own name as a

                                   4   ‘real party in interest.’” Robinson I, 45 F. Supp. 3d at 1215.

                                   5              f. Rooker-Feldman and Res Judicata

                                   6          Defendants contend that this suit is barred because the Rooker-Feldman doctrine and res

                                   7   judicata prevent this court from altering the Judgment. But neither doctrine is applicable here.

                                   8   “The Rooker–Feldman doctrine prevents the lower federal courts from exercising jurisdiction over

                                   9   cases brought by ‘state-court losers’ challenging state-court judgments rendered before the district

                                  10   court proceedings commenced.” Lance v. Dennis, 546 U.S. 459, 460 (2006) (quotation and

                                  11   citation omitted). It is “narrow[]” and “does not bar actions by a nonparty to the earlier state suit.”

                                  12   Id. at 464. Thus, Rooker—Feldman does not bar MERS, a nonparty to the Quiet Title Action,
Northern District of California
 United States District Court




                                  13   from challenging the Judgment here. For res judicata to preclude a party from contesting a claim

                                  14   or issue, that party must have had a “full and fair opportunity to litigate” the claim or issue Taylor

                                  15   v. Sturgell, 553 U.S. 880, 892 (2008). Because MERS was not a party to the Quiet Title Action, it

                                  16   did not have that full and fair opportunity to litigate its claims. Res judicata does not apply.

                                  17              g. Constitutional Claims

                                  18          Defendants’ final argument is that they cannot be held “responsible for the existence of the

                                  19   allegedly unconstitutionality of the Quiet Title Statutes, and do not become a state actor[s] simply

                                  20   by utilizing existing statutory remedies.” Mot. at 19. Assuming that it is true, it would be

                                  21   irrelevant. MERS’s second claim for relief seeks declaratory judgment that the quiet title statute is

                                  22   unconstitutional—such relief would not impact Defendants outside of voiding the Judgment.

                                  23   Defendants have not argued a case for dismissing the second cause of action.

                                  24   III. Motion for Sanctions

                                  25          Defendants move the Court to sanction MERS on the grounds that the complaint omits

                                  26   facts material to the litigation. Ruling on this motion would require the Court to decide factual

                                  27   questions without a developed factual record. Their request for judicial notice for the sanctions

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         9
                                   1   motion will not suffice. See Dkt. No. 24. The motion for sanctions and the related request for

                                   2   judicial notice are both denied.

                                   3   IV. Conclusion

                                   4          For the reasons discussed above the Court denies Defendants’ motion to dismiss and

                                   5   motion for sanction.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 21, 2019

                                   8                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER DENYING MOTION TO DISMISS; DENYING MOTION FOR SANCTIONS
                                                                         10
